Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brandon G. Williams Reg. No. 48,844 on 3/23/2021.

The following claims have been amended as:
1. (Currently Amended) A method for generating reports comprising: 
displaying, by a computer system, an application with fields in a graphical user interface on a display system, wherein the application is used to perform transactions for an organization; 
generating, by the computer system, a template that maps columns of data between different data structures based on correlating similarities between column names, data types, and data distributions of the different data structures, wherein the data distributions include intra-column word distributions; 

displaying, by the computer system, a group of graphical indicators in association with the group of the fields in the graphical user interface, wherein the fields of the application are located in a group of screens for the application, wherein a selection area is added to at least one of the group of screens of the application when an icon in the graphical user interface is selected, and wherein the selection area is selected from at least one of a pop-up window or a frame in a screen for the application; 
receiving, by the computer system, user input that selects a portion of the group of the fields displayed in the graphical user interface; 
identifying, by the computer system, a group of values for the portion of the group of fields based on mappings in the template; 
creating, by the computer system, the group of the reports using the portion of the group of the fields and the values identified from the different data structures; and 
sending, by the computer system, the group of the reports to an output device, enabling performing an operation for the organization using the group of the reports.  

6. (Canceled)

7. (Canceled)

10. (Currently Amended) A method for generating reports comprising: 

generating, by a computer system, a template that maps columns of data between different data structures based on correlating similarities between column names, data types, and data distributions of the different data structures, wherein the data distributions include intra-column word distributions; 
identifying, by the computer system, a group of the fields based on the template, wherein the group of the fields is selectable for use in a group of the reports; 
displaying, by the computer system, a group of graphical indicators in association with the group of the fields in the graphical user interface, wherein the fields of the application are located in a group of screens for the application, wherein a selection area is added to at least one of the group of screens of the application when an icon in the graphical user interface is selected, and wherein the selection area is selected from at least one of a pop-up window or a frame in a screen for the application; 
displaying, by the computer system, a selection area with a list of the group of the fields; 
receiving, by the computer system, a selection of a portion of the group of the fields made from user input to at least one of the group of the fields displayed in the graphical user interface on the display system or the list displayed in the selection area; 
identifying, by the computer system, a group of values for the portion of the group of fields based on mappings in the template; 

storing the group of the reports in the graphical user interface on the display system, enabling performing an operation for the organization using the group of the reports.  

11. (Currently Amended) A computer system comprising: 
a display system; and 
a report generator in communication with the display system, wherein the report generator:
displays an application with fields in a graphical user interface on the display system, wherein the application is used to perform transactions for an organization; 
generates a template that maps columns of data between different data structures based on correlating similarities between column names, data types, and data distributions of the different data structures, wherein the data distributions include intra-column word distributions; 
identifies a group of the fields based on the template, wherein the group of the fields is selectable for use in a group of the reports; 
displays a group of graphical indicators in association with the group of the fields in the graphical user interface, wherein the fields of the application are located in a group of screens for the application, wherein a selection area is added to at least one of the group of screens of the application when an icon in the graphical user interface is selected, and wherein the selection area is selected from at least one of a pop-up window or a frame in a screen for the application; 
receives user input that selects a portion of the group of the fields displayed in the graphical user interface; 
identifies a group of values for the portion of the group of fields based on mappings in the template; 
creates the group of the reports using the portion of the group of the fields and the values identified from the different data structures; and 
sends a group of reports to an output device, enabling performing an operation for the organization using the group of reports.  

17. (Canceled)

18. (Canceled)

21. (Currently Amended) A computer program product for generating reports, the computer program product comprising: 
a computer-readable storage media; 
program code, stored on the computer-readable storage media, for displaying an application with fields in a graphical user interface on a display system, wherein the application is used to perform transactions for an organization; 
correlating similarities between column names, data types, and data distributions, wherein the data distributions include intra-column word distributions of the different data structures, wherein the data distributions include intra-column word distributions; 
program code, stored on the computer-readable storage media, for identifying a group of the fields based on the template, wherein the group of the fields is selectable for use in a group of the reports; 
program code, stored on the computer-readable storage media, for displaying a group of graphical indicators in association with the group of the fields in the graphical user interface, wherein the fields of the application are located in a group of screens for the application, wherein a selection area is added to at least one of the group of screens of the application when an icon in the graphical user interface is selected, and wherein the selection area is selected from at least one of a pop-up window or a frame in a screen for the application; 
program code, stored on the computer-readable storage media, for receiving user input that selects a portion of the group of the fields displayed in the graphical user interface; 
program code, stored on the computer-readable storage media, for identifying a group of values for the portion of the group of fields based on mappings in the template; 
program code, stored on the computer-readable storage media, for creating the group of the reports using the portion of the group of the fields and the values identified from the different data structures; and 


25. (Canceled)

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 7/20/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 10, 11 and 21 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, Bhatt (US 2004/0255239 A1) discloses techniques for instantly generating an electronic report directly from any computer interface list view of a business content provider integrated into a reporting software application such as with a mobile sales management application used by mobile users with a laptop or personal digital assistant to manage the interactions a company may have with its customers and allows users to select specific fields for a list of data objects to generate an instant tabulated report on display device of the laptop or PDA (FIG. 1 and [0017]-[0021]).  The business content provider component can reside entirely on the client computer system and includes business content selection module that creates the group of selected object fields and the corresponding data from the list view and permits the user to work with list view of data and select desired object fields of 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10, 11 and 21 as a whole.
Thus, claims 1, 10, 11 and 21 are allowed over the prior arts of record.  Dependent claims 2–5, 8-9, 12-16, 19-20, 22-24 and 26 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 7/20/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                     /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143